DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Spletzer on 3/1/21.
The application has been amended as follows: 

Claim 1 has been replaced with the following:
(claim 1 amended)  An ultrasonic transducer system comprising:
	a transducer mounting structure;
	a transducer, including at least one mounting flange for coupling the transducer to the transducer mounting structure; and
	a tuned resonator, the tuned resonator being integrated with at least one of the transducer mounting structure and the at least one mounting flange, the tuned resonator being tuned to the operating frequency of the transducer to provide active vibration absorption and isolation by continuously pushing away structural resonances that would encroach on the transducer operating frequency. 

Claim 2 has been cancelled.

Claim 14 has been replaced with the following:
(claim 14 amended)  A wire bonding machine comprising:
a support structure for supporting a workpiece configured to receive wire bonds during a wire bonding operation;

and an ultrasonic transducer system for carrying the wire bonding tool, the ultrasonic transducer system including (a) a transducer mounting structure, (b) a transducer, including at least one mounting flange for coupling the transducer to the transducer mounting structure, and (c) a tuned resonator, the tuned resonator being integrated with at least one of the transducer mounting structure and the at least one mounting flange, the tuned resonator being tuned to the operating frequency of the transducer to provide active vibration absorption and isolation by continuously pushing away structural resonances that would encroach on the transducer operating frequency. 

(claim 15 amended)  A flip chip bonding machine comprising:
a support structure for supporting a workpiece configured to receive a semiconductor element during a flip chip bonding operation; 
a bonding tool configured to bond the semiconductor element to the substrate; 
and an ultrasonic transducer system for carrying the bonding tool, the ultrasonic transducer system including (a) a transducer mounting structure, (b) a transducer, including at least one mounting flange for coupling the transducer to the transducer mounting structure, and (c) a tuned resonator, the tuned resonator being integrated with at least one of the transducer mounting structure and the at least one mounting flange, the tuned resonator being tuned to the operating frequency of the transducer to provide active vibration absorption and isolation by continuously pushing away structural resonances that would encroach on the transducer operating frequency.

(claim 16 amended)  A method of providing an ultrasonic transducer system, the method comprising the steps of:
(a) providing a transducer and a transducer mounting structure; 
(b) coupling the transducer to the transducer mounting structure using at least one mounting flange of the transducer; and 
(c) integrating a tuned resonator with at least one of the transducer mounting structure and the at least one mounting flange, the tuned resonator being tuned to the operating 

Allowable Subject Matter
Claims 1-21 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kiley Stoner whose telephone number is 571-272-1183.  The examiner can normally be reached Monday-Thursday (9:30 a.m. to 8:00 p.m.).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/Primary Examiner, Art Unit 1735